391 Pa. 12 (1958)
Willwerth, Appellant,
v.
Dunlap.
Supreme Court of Pennsylvania.
Argued November 15, 1957.
January 6, 1958.
*13 Before JONES, C.J., BELL, CHIDSEY, MUSMANNO, ARNOLD, JONES and COHEN, JJ.
M.R. Eaby, with him Eaby & Eaby, for appellants.
Charles R. Cooper, Jr., with him Louis S. May, Barley, Snyder, Cooper & Mueller, for appellees.
OPINION PER CURIAM, January 6, 1958:
The chancellor's findings of fact are supported by the evidence, and, having been confirmed by the court en banc on exceptions, have the weight of a jury's verdict. The conclusions of law which the chancellor correctly applied to the established facts, fully justify the final decree entered.
Decree affirmed at appellants' costs.